Case 2:20-cv-01622-JWH-PD Document 22 Filed 09/15/21 Page 1 of 1 Page ID #:2811



   1
                                                                       JS-6
   2
   3
   4
   5
   6
   7
   8                     UNITED STATES DISTRICT COURT
   9                   CENTRAL DISTRICT OF CALIFORNIA
  10   DEONTE ANTHONY WALKER,                   Case No. CV 20-1622-JWH (PD)
  11                     Petitioner,            JUDGMENT
  12         v.
  13   K. CLARK, Warden,
  14                     Respondent.
  15
  16        Pursuant to the Court’s Order Accepting the Report and
  17   Recommendation of United States Magistrate Judge,
  18        It is hereby ORDERED, ADJUDGED, and DECREED that the
  19   Petition is DISMISSED with prejudice.
  20        IT IS SO ORDERED.
  21
  22   DATED: September 15, 2021
  23                                   __                                _________
  24                                        UNITED STATES DISTRICT JUDGE
  25
  26
  27
  28
